Citation Nr: 0708595	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  95-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and a bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

Service documents reveal that the veteran had various periods 
of active duty for training and inactive duty training in the 
1980s and 1990s.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2004 for further development.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the 
veteran's bipolar disorder was incurred in service.   


CONCLUSION OF LAW

The veteran's bipolar disorder was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

The RO has repeatedly denied the veteran's claim on the basis 
that there is no evidence of a psychiatric disorder while in 
service and that the veteran was on inactive duty on June 25, 
1989.

The veteran testified at a Board hearing in April 2004.  He 
stated that he had his first nervous breakdown on June 25, 
1989 while he was on TDY in Harrisburg, Pennsylvania.  He 
reported that he was doing 24-hour, around the clock 
exercises, and there was little time for sleep, showering, 
field hygiene, etc.  He testified that he was told that he 
had authority to release chemicals and he decided to plot 
some attacks.  He soon found himself with uncontrollable 
laughter and unexplained emotions.  He stated that he didn't 
receive any treatment, but that the incident was documented 
by his boss on an efficiency report.  He stated that he began 
receiving treatment in March 1990 and that for a time it was 
thought that he suffered from PTSD.  He testified that since 
then, the consensus diagnosis in the medical community has 
been that of bipolar disorder (and not PTSD).   

The veteran underwent a thorough VA examination in October 
2001.  The examiner reviewed the six volumes of the claims 
file and interviewed the veteran for more than three hours.  
The examiner found that the veteran did not meet the DSM IV 
criteria for PTSD.  He was unable to provide her with a life-
threatening event or trauma that occurred during his military 
service.  The veteran acknowledged that all the experiences 
he reported were usual experiences of a soldier.  However, 
the examiner stated that the veteran suffers from bipolar 
disorder, manic type, with an onset date of June 25, 1989 
while training.  The basis for the examiner's opinion was (in 
part) a letter from the veteran's lieutenant commander 
(P.B.K) who described the breakdown.  

The Board remanded the claim in August 2004 for the purpose 
of determining the duty status of the veteran on June 25, 
1989.  A December 1989 Army National Guard Point Statement 
Supplemental Detailed Report shows that between June 24, 1989 
and July 7, 1989, the veteran was listed as "ACTIVE 
DUTY/ACTIVE DUTY TRAINING/ FULL TIME TRAINING DUTY." 

In the most recent supplemental statement of the case in June 
2006, the RO concluded that the veteran was on inactive duty 
training on June 25, 1989, because his duty that day was 
under the provisions of Title 32 of the United States Code.  
The RO cited 38 C.F.R. § 3.6(d)(4) which provides that 
inactive duty training means duty (other than full time duty) 
performed by a member of the National Guard under certain 
provisions of Title 32, United States Code.  However, the 
period from June 24, 1989, and July 7, 1989, is listed on the 
National Guard records under a heading which appears to 
expressly indicate full time active duty training.  

Under the circumstances of this case and after review of the 
evidence obtained as a result of the Board's August 2004 
remand, the Board concludes that there is at least a state of 
equipoise of the evidence showing that the veteran's bipolar 
disorder was manifested during a period of active duty for 
training.  The National Guard records appear to document 
active duty for training on June 25, 1989, and there is a 
medical opinion suggesting that the veteran's behavior 
documented on that date was the onset of the disease of 
bipolar disorder.  Service connection is therefore warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
veteran as a result of any VCAA deficiency in light of the 
Board's decision.  Likewise, although the veteran has 
requested another VA hearing, the Board believes it 
reasonable to conclude that the grant of the benefit sought 
by the Board renders moot the need for another hearing.  




ORDER

Service connection for bipolar disorder, manic type, is 
warranted.  The appeal is granted to this extent. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


